DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).
Claim 12: “elongated stator”
Claim 19: “switch”
Claim 23: “capping machine”
Claim 29: “winding portion”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 – 12, 14 - 15, 18 – 19, and 25 - 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senn et al. US 2016/0207717 A1 (Senn).

Regarding Claim 11, Senn discloses, a device  for treating (para [0002]) container closures (para [0016]), including sterilizing container closures for closing containers in a beverage filling plant (para [0024]), the device comprising: 
a treatment chamber (FIG. 8, #850 1-N, para [0115]) for treating a container closure; and 
a transport device (FIG. 8, para [0114]) for transporting the container closure through the treatment chamber, the transport device comprising a linear drive (para [0117]), wherein the linear drive 

Regarding Claim 12, Senn discloses as above claimed.  Senn further discloses, wherein the transport device includes: 
an elongate stator (FIG. 8, #800, para [0115]); and 
at least one carriage (FIG. 3, #300 a, para [0130]) for receiving a plurality of container closures (#400, para [0132]) that include the container closure that are to be treated and the at least one carriage is configured to be individually driven via the elongate stator (800) for accommodating the container closure that is to be treated.

Regarding Claim 14, Senn discloses as above claimed.  Senn further discloses, wherein the carriage has a carrier (FIG. 3, #310, para [0130]) for taking carrying the container closure from a feed chute (FIG. 8, #830, para [0115]).

Regarding Claim 15, Senn discloses as above claimed.  Senn further discloses, wherein more than one container closure of the plurality of container closures (para [0016]) is transportable with each carriage (FIG. 3, para [0130]).

Regarding Claim 18, Senn discloses as above claimed.  Senn further discloses, wherein the transport device includes a buffer (FIG. 8, #870, para [0117]) for interim intermediate storage of the container closure.

Regarding Claim 19, Senn discloses as above claimed.  Senn further discloses, wherein the transport device has a switch (FIG. 8, #846-2, para [0111]) and the buffer (870) is connected to a main 

    PNG
    media_image1.png
    316
    834
    media_image1.png
    Greyscale




Regarding Claim 25, Senn discloses as above claimed.  Senn further discloses, wherein the treatment chamber (FIG. 8, #850 1-N, para [0115]) is configured as a sterilization chamber (para [0003], as previously discussed in prior art) for a container.

Regarding Claim 26, Senn discloses as above claimed.  Senn further discloses, wherein the treatment chamber (FIG. 8, #850 1-N, para [0115]) is further configured as a sterilization chamber (para [0003] cleaning device can be situated upstream the treatment chamber) for a preform (para [0003], preform) of the container.

Regarding Claim 27, Senn discloses as above claimed.  Senn further discloses, wherein the treatment chamber (FIG. 8, #850 1-N, para [0115]) is further configured as a sterilization chamber (para 

Regarding Claim 28, Senn discloses as above claimed.  Senn further discloses, further comprising a cleaning device (para [0003, 0008] as previously disclosed in the prior art) for cleaning the container closure configured to be treated, the cleaning device arranged upstream of the treatment chamber (para [0003] cleaning device can be situated upstream the treatment chamber).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senn, and further in view of Landler et al. US 2015/0315002 A1 (Landler).

Regarding Claim 23, Senn discloses as above claimed.  Senn further discloses, wherein the transport device is configured to feed the container closure (FIG. 8, #840, para [0115]) directly for closing a container with the container closure (para [0016]).
Senn does not disclose, a capping machine
However, Landler teaches, a capping machine (FIG. 1, #1, para [0041])
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Senn and Landler before the effective filing date of the invention to modify the transport device as taught by Senn (FIG. 8, para [0114]) to include a device for closing containers as taught by Landler (FIG. 1, #1, para [0041]); because Landler teaches the device (FIG. 1, #1, para [0041]) that provides the device for capping containers and is known in the art and is beneficial in improving the effectiveness of the transport device as taught by Senn (FIG. 8, para [0114]) with the device as taught by Landler  (FIG. 1, #1, para [0041]).

Claims 29 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senn, and further in view of Moore et al. US 2018/0074086 A1 (Moore).

Regarding Claim 29, Senn discloses as above claimed.  As discussed, Senn discloses, wherein the transport device has, with respect to its main direction of movement (FIG. 8, para [0114]) such that the container closure (para [0016]), 
Senn does not disclose, a winding portion configured such that the container closure that is transported by the transport device in the winding portion undergoes a change in its orientation.
However, Moore teaches, a winding portion configured such that the container closure that is transported by the transport device in the winding portion undergoes a change in its orientation (FIG. 1, #78, para [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Senn and Moore before the effective filing date of the invention to modify the transport device as taught by Senn (FIG. 8, para [0114]) to include a transformation as taught by Moore (FIG. 1, #78, para [0055]); because Moore teaches the transformation (FIG. 1, #78, para [0055]) that provides the inverting and change in orientation and is known in the art and is beneficial in improving the effectiveness of the transport device as taught by Senn (FIG. 8, para [0114]) with the transformations as taught by Moore (FIG. 1, #78, para [0055]).


Regarding Claim 30, as combined Senn/Moore discloses as above claimed.  As discussed, Senn discloses, further comprising a cleaning device (para [0003]) configured to clean the container closure (para [0016]), the cleaning device disposed upstream of the treatment chamber (FIG. 8, #850N, para [0115]), and Moore further teaches, and the winding portion (FIG. 1, #78, para [0055]) is disposed in a region of the cleaning device.




Response to Arguments

Examiner’s Response to Applicant’s Objection to Drawings
Applicant's arguments filed 09 Sep 2021 have been fully considered but they are not persuasive. Pertaining to the Drawing Objections, Claim 12 states an “elongated stator” not a “long stator.”  Claim 19 has the “switch” as element 36 and 37. Claim 23 states “a capping machine” whereas the “capper” is reference 6.  Claim 29 states “winding portion” whereas the “twisted section” is reference 38. Therefore, the above must be shown or the feature(s) canceled from the claim(s).

Applicant’s First Argument
Applicant's arguments filed 09 Sep 2021 that Senn does not disclose a reverse motion of transport elements 810 that occurs within treatment units 850-N.

Examiner’s Response to First Argument
This is not persuasive because Senn discloses a reverse motion of the transport elements 810 para [0117] due to the failed treatment unit 850-1 requiring the return by reversing the bypass mode in 840.  Also, FIG. 8, #880 illustrates transport elements 810-(11-13) traveling in a reverse direction.

Applicant’s Second Argument
Applicant's arguments filed 09 Sep 2021 that Senn does not disclose a container closure.

Examiner’s Response to Second Argument
This is not persuasive because Senn discloses a container closure in para [0016] in that other glass containers with lid is mentioned in the disclosure. Also, para [0025] discusses closure or tightness control.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUIS G DEL VALLE/Examiner, Art Unit 3731
28 Sep 2021                                                                                                                                                                                                        



/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731